[Cite as In re W.M., 2022-Ohio-1978.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


  IN RE: W.M., B.M.                           COURT OF APPEALS NO. {48}L-22-1016

                                              TRIAL COURT NO. JC 21285710

                                              DECISION AND JUDGMENT

                                              Decided: June 10, 2022

                                        *****
        Travelle D. Riley and Anthony R. McGeorge, for appellee.

        Laurel A. Kendall, for appellant.

                                             *****
        ZMUDA, J.

                                        I.    Introduction

        {¶ 1} Appellant, P.M. (“mother”), appeals the judgment of the Lucas County

Court of Common Pleas, Juvenile Division, granting a motion for permanent custody

filed by appellee, Lucas County Children Services (“LCCS”), thereby terminating her
parental rights with respect to her minor children, W.M. and B.M. (collectively referred

to as “the children”).1 Finding no error below, we affirm.

                        A.     Facts and Procedural Background

       {¶ 2} On August 9, 2021, LCCS filed its “Complaint in dependency and neglect:

permanent custody and motion for shelter care hearing.” In its complaint, LCCS alleged

that it had a history with mother and her family. According to LCCS, mother had lost

permanent custody of three other children. Further, two previous complaints were filed

relating to W.M. and B.M., one in 2018 and another in 2020, based upon domestic

violence between the parents. Mother completed case plan services that were

implemented after these complaints were filed, and protective supervision was terminated

in 2021.

       {¶ 3} However, On August 6, 2021, LCCS received a referral alleging that the

children were left unattended for up to three hours in a vehicle while mother and father

donated plasma. The Toledo Police Department responded to the scene and arrested both

parents for child endangering, and the children were treated for overheating and

dehydration.

       {¶ 4} On the same day LCCS filed its complaint, the juvenile court held an

evidentiary hearing, at which it noted that mother and father were incarcerated and found

that the children needed to be placed in shelter care for their protection. Thus, the court




1
  The children’s father did not file a notice of appeal challenging the judgment of the
juvenile court, and he is therefore not a party to this appeal.

2.
granted interim temporary custody of the children to LCCS and set the matter for a

disposition hearing. The court appointed counsel for mother and a guardian ad litem for

the children, and the matter proceeded through discovery and motion practice.

       {¶ 5} On December 15, 2021, the matter came before the juvenile court for an

adjudication and disposition hearing. At the hearing, LCCS called two witnesses during

the adjudication phase of the hearing and one additional witness at disposition. Mother

took the stand as her sole witness during the adjudication phase and called one additional

witness at disposition.

       {¶ 6} LCCS first called its assessments caseworker, Jaime Mancha, to the stand.

Mancha testified as to the details surrounding the August 6, 2021 incident that prompted

LCCS’s involvement with the children in this case. She indicated that there was a

protection order between mother and father that was in effect on that day. Mancha stated

that W.M. was dehydrated when he was rescued by Toledo police. She elaborated that

W.M. was “sweating a lot. It was warm outside due to the child being left in the car. It

was very warm that day. The child was extremely thirsty.” Nonetheless, Mancha

acknowledged that the child endangering charges against mother had been dismissed by

the time of the hearing.

       {¶ 7} In addition to the foregoing, Mancha explained that mother is a tier II sex

offender and has a history with LCCS, having had her parental rights previously

terminated with respect to three other children. Mancha also stated that “there was a

history of some domestic violence” between mother and father.



3.
       {¶ 8} As its second witness, LCCS called its ongoing caseworker, Karena

Vebenstad, to the stand. Vebenstad testified that she had a history with the family,

having inherited the case from a prior caseworker in January 2021. According to

Vebenstad, mother “has a history of 13-plus referrals with [LCCS] over the years starting

with her first children. She has three children older than the two children that she has

currently that we’re currently in court for now. She does not have possession or custody

of those children either.”2 Vebenstad explained that LCCS’s concerns with mother were

the same concerns that were present in prior proceedings involving mother, namely

“concerns for domestic violence, concerns for lack of follow through with care for her

children, dirty home referrals, concerns for her mental health and concerns for the

relationship that she has with [father].”

       {¶ 9} As to the children, Vebenstad noted that W.M. was removed from mother’s

care as an infant due to concerns over his safety. Moreover, Vebenstad explained that the

children were previously adjudicated dependent and were, at one point, placed into

LCCS’s protective supervision. According to a police report referenced by Vebenstad,

when the children were discovered in the unattended vehicle on August 6, 2021, they

were “sitting in car seats with the windows rolled halfway down and the car was off.

Both children were sun burned from sitting in the sun for an extended period of time,




2
  On cross-examination, Vebenstad acknowledged that mother’s parental rights were
involuntarily terminated with respect to two of these older children. One of the older
children were voluntarily placed up for adoption by mother.

4.
sitting in soaked diapers. * * * Both children were damp from sweat and [W.M.] had a

high temperature.”

       {¶ 10} Vebenstad testified that W.M.’s behavior, which was previously

characterized by aggression toward B.M., has improved in foster care. She stated that

W.M.’s aggression has decreased and W.M. is now “using more words.” Likewise,

B.M.’s condition has improved in foster care. According to Vebenstad, B.M. was

developmentally delayed and unable to sit up on her own when she was placed in foster

care. Since that time, B.M. has developed the ability to sit on her own, crawl, and speak

“some words.” When asked about potential placement for the children with father’s

uncle, E.M., Vebenstad indicated that this placement was not possible because E.M. was

presently residing with father. In sum, Vebenstad reported that the children have made

“significant progress” while in foster care.

       {¶ 11} Following Vebenstad’s testimony, LCCS rested. Thereafter, mother took

the stand. At the outset of her testimony, mother stated that the child endangering

charges pertaining to the children were dismissed by the state after body camera footage

from law enforcement officers showed that the children “were not unattended, but they

were left with their father.” Mother explained that father was in the vehicle with the

children, and she insisted that the children’s sunburn occurred at a water park two days

prior to mother’s arrest. Mother further indicated that B.M. was not sweaty or damp

when EMS arrived on the scene.




5.
       {¶ 12} Continuing in her testimony, mother acknowledged that she was with father

at the plasma donation center, in violation of the civil protection order that was in place at

the time. However, mother explained that she was with father only because he would not

give her the keys to her vehicle unless she accompanied him. Further, mother stated that

she called the police every time father violated the civil protection order. Mother also

confirmed that father resides with his uncle, E.M., at E.M.’s home.

       {¶ 13} On cross-examination, mother admitted that she and her family had a

history with LCCS that involved parental concerns and domestic violence concerns. As

part of her prior case plan services, mother was expected to address her domestic

violence issues relating to her relationship with father. Nonetheless, mother

acknowledged that she was with father on the day of her arrest, and she further admitted

that she left the children in father’s care while she donated plasma. Regarding her

decision to place the children in father’s care, mother stated:

       It was not the best decision at that time. My intentions [were] pure, like I

       said, but it’s hard when you feel like you are in that type of situation and

       you feel like you have your back against the wall. I called the police like I

       was supposed to and they can’t even do anything to help like they were

       supposed to. Because if they would have [run] the CPO when I brought it

       to them when he was still present, this situation wouldn’t be the way it is

       right now.




6.
        {¶ 14} Later in her testimony, mother was asked whether she reported her vehicle

stolen prior to going to the plasma donation center with father. Mother testified that she

did not report the vehicle stolen, “because [she] did not know the plate number on the

car.” Mother further acknowledged that she did not call the police to report father’s

violation of the civil protection order prior to going with father to the plasma donation

center. She explained that the police “didn’t help me the first time, what would make me

think they [were] going to help me a second time.” Moreover, mother disclosed that she

did not call the police once inside the plasma donation center to report father’s presence.

        {¶ 15} At the conclusion of her testimony, mother rested with respect to the

adjudication phase of the hearing. Thereafter, the court heard statements from the parties,

and ultimately determined that the children were neglected and dependent based upon

mother’s decision to leave the children in the vehicle, either with father who was violent

or completely unattended. The matter then proceeded to the disposition phase of the

hearing.

        {¶ 16} Mother called the first witness, S.L., during the disposition phase of the

hearing. S.L. and mother are close friends. S.L. testified that mother has previously

attempted to move to Kentucky to live with her. S.L. stated that she has only ever spoken

with the children over video conferencing technology. S.L. has never met the children in

person. Moreover, S.L. indicated that she last saw mother face-to-face “about ten years

ago.”




7.
       {¶ 17} During mother’s previous testimony, she expressed a desire to have the

children placed with S.L. Regarding this potential placement, S.L. stated that Vebenstad

contacted her and presented the idea of adoption or permanent custody, but S.L. indicated

to Vebenstad that she “would rather do the legal custody but if [she] had to, then [she]

would do permanent and then * * * talk about adoption down the road.” S.L. explained

that she remained willing to accept legal custody of the children despite having never met

them face-to-face.

       {¶ 18} Following S.L.’s testimony, LCCS recalled Vebenstad to the stand.

Vebenstad reiterated some of her previous testimony and indicated that LCCS was

seeking permanent custody of the children, and expressed her conviction that such

permanent custody was in the children’s best interests. Vebenstad explained her

reasoning behind seeking permanent custody, stating that the children “deserve

permanency” and noting that W.M. has “spent more of his life in substitute care that he

has in the custody and possession of his own mother.”

       {¶ 19} Vebenstad rebuffed mother’s suggestion that the children be placed with

S.L., reasoning that such placement was “not appropriate.” Vebenstad testified that she

spoke with S.L. and explained LCCS’s intention to pursue permanent custody of the

children. S.L. initially expressed interest in adopting the children, but she failed to return

two phone calls from Vebenstad thereafter. According to Vebenstad, she left voicemails

for S.L. following each of her follow-up phone calls. Vebenstad also cited the lack of

any long-term bond between S.L. and the children as a basis for finding placement of the



8.
children with S.L. inappropriate. Additionally, Vebenstad cited LCCS’s lack of

knowledge as to S.L.’s background and criminal history as further reasoning behind the

conclusion that S.L. was not a suitable placement for the children.

       {¶ 20} The final witness to testify at the hearing was the children’s guardian ad

litem, Robin Fuller. Based upon her interactions with the family in this case, Fuller

expressed the belief that the children were neglected and that mother is incapable of

making safe decisions for the children. Fuller also expressed concern over the repeated

incidents of domestic violence between mother and father that continued during the

pendency of this case. Fuller testified, “I believe we were lucky this time that the police

were called and the kids were removed because I’m not sure what would happen if the

kids continue to remain with mother while [mother and father] continue to see each other

and continue to have this ongoing domestic violence. Nothing has changed.”

       {¶ 21} In light of the foregoing concerns, Fuller indicated that her

recommendation was an award of permanent custody of the children to LCCS. She

opined that permanent custody to LCCS was in the children’s best interests and noted that

the children are presently thriving in foster care. As to the children’s current placement,

Vebenstad indicated the children are “doing really well.”

       {¶ 22} At the conclusion of Fuller’s testimony, the parties rested. Following

closing statements, the juvenile court found that LCCS proved that permanent custody

was in the children’s best interests, noting the children’s need for permanency and their

improvement in foster care. The court further found that mother failed to implement the



9.
principles she learned in domestic violence counseling and put her children in jeopardy

by continuing in her relationship with father despite the existence of the civil protection

order barring such relationship.

       {¶ 23} On January 11, 2022, the juvenile court memorialized its decision in a ten-

page judgment entry. In its entry, the court found that the children were dependent under

R.C. 2151.04(D)(1)(2) and 2151.04(B), and neglected under R.C. 2151.03(A)(2).

Further, the court found that the children could not be placed with mother within a

reasonable time or should not be placed with mother under R.C. 2151.414(B)(1)(a) and

permanent custody to LCCS was in the children’s best interests under R.C.

2151.414(D)(1).

       {¶ 24} In support of its finding that the children could not be placed with mother

within a reasonable time or should not be placed with mother, the juvenile court

examined the relevant evidence and found that mother has previously had her parental

rights terminated with respect to the children’s siblings and has failed to prove that she

can provide a legally secure permanent placement and adequate care for the children

under R.C. 2151.414(E)(11). Further, in support of its best interests determination under

R.C. 2151.414(D)(1), the court found that the children needed a legally secure permanent

placement and that there were no relatives available to care for the children.

       {¶ 25} Based upon the foregoing findings, the juvenile court granted LCCS’s

motion for permanent custody, thereby awarding permanent custody to LCCS. One week

after the juvenile court issued its judgment entry, mother filed her timely notice of appeal.



10.
                              B.     Assignments of Error

      {¶ 26} On appeal, mother assigns the following errors for our review:

             I. The trial court’s finding of dependence pursuant to R.C.

      [2151.04(D)] and R.C. 2151.04(B), and neglect pursuant to R.C.

      2151.03(A)(2) were not supported by sufficient evidence, or in the

      alternative, were against the manifest weight of the evidence as regards

      adjudication of these children.

             II. The trial court’s finding that the children should not be placed

      with either parent and/or that it would be contrary to the best interests of the

      children to be reunified with either parent pursuant to R.C.

      2151.414(B)(1)(a) and R.C. 2151.414(D)(1) was not supported by clear and

      convincing evidence as to disposition of this matter.

             III. The trial court’s denial of mother’s request for legal custody to a

      third party family friend was not supported by clear and convincing

      evidence.

                                        II.   Analysis

                          A. Dependency/Neglect Determination

      {¶ 27} In her first assignment of error, mother argues that the juvenile court’s

determination that the children are dependent and neglected was not supported by

sufficient evidence and was against the manifest weight of the evidence.




11.
       {¶ 28} A finding of dependency and neglect must be supported by clear and

convincing evidence. R.C. 2151.35. “Clear and convincing evidence is that measure or

degree of proof which will produce in the mind of the trier of facts a firm belief or

conviction as to the allegations sought to be established.” Cross v. Ledford, 161 Ohio St.

469, 477, 120 N.E.2d 118 (1954). “Once the clear and convincing standard has been met

to the satisfaction of the juvenile court, ‘the reviewing court must examine the record and

determine if the trier of fact had sufficient evidence before it to satisfy this burden of

proof.’” In re B.B., 3d Dist. Defiance No. 4-10-17, 2012-Ohio-2695, ¶ 33, quoting In re

Adoption of Holcomb, 18 Ohio St.3d 361, 368, 481 N.E.2d 613 (1985).

       {¶ 29} Here, the juvenile court found that the children were dependent under, inter

alia, R.C. 2151.04(B), which provides:

              As used in this chapter, “dependent child” means any child:

              ***

              (B) Who lacks adequate parental care by reason of the mental or

       physical condition of the child’s parents, guardian, or custodian;

Similarly, the juvenile court found the children were neglected under R.C. 2151.03(A)(2),
which provides:
              (A) As used in this chapter, “neglected child” includes any child:

              ***

              (2) Who lacks adequate parental care because of the faults or habits

       of the child’s parents, guardian, or custodian;




12.
       {¶ 30} Under R.C. 2151.011(B)(1), “adequate parental care” is defined as “the

provision by a child’s parent or parents * * * of adequate * * * shelter to ensure the

child’s health and physical safety.” This definition has been construed by Ohio courts to

“include a parent’s inability and unwillingness to provide her children with shelter to

protect their physical health and safety from ongoing domestic violence.” In re C.A.

Children, 1st Dist. Hamilton No. C-200172, 2020-Ohio-5243, ¶ 37, citing In re T.B., 12th

Dist. Fayette No. CA2014-09-019, 2015-Ohio-2580, and In re A.C., 6th Dist. Lucas No.

L-10-1025, 2010-Ohio-4933. In our decision in In re A.C., we found that the effect upon

the children of ongoing domestic violence against mother in the home, among other

concerns, supported a finding of neglect under R.C. 2151.03(A)(2). In re A.C. at ¶ 51.

       {¶ 31} In her brief, mother argues that the “the instance relied on by the agency

and the court to terminate mother’s parental rights does not rise to the level of

dependency or neglect, when the charges against her were dropped, and the police found

[father] to be present in or around the vehicle where the children were waiting for their

mother to donate plasma.”

       {¶ 32} At the hearing conducted in this case, Mancha testified that W.M. was

dehydrated, sweating, and extremely thirsty when he was found by Toledo police in

appellant’s vehicle on August 6, 2021. While Mancha acknowledged that the child

endangering charges against mother were subsequently dismissed, she did not indicate a

cause for the dismissal. Further, Vebenstad testified that LCCS’s concerns with mother

were the same concerns that were present in prior proceedings involving mother, namely



13.
“concerns for domestic violence, concerns for lack of follow through with care for her

children, dirty home referrals, concerns for her mental health and concerns for the

relationship that she has with [father].” Vebenstad noted that W.M. was previously

removed from mother’s care as an infant due to concerns over his safety. Moreover,

Vebenstad explained that the children were previously adjudicated dependent and were,

at one point, placed into LCCS’s protective supervision.

       {¶ 33} As to the August 6, 2021 incident, Vebenstad stated that the children were

sitting in their car seats inside appellant’s hot vehicle with sunburns and soaked diapers.

She further testified that the children were sweaty and W.M. had a high temperature.

       {¶ 34} For her part, mother stated that the child endangering charges pertaining to

the children were dismissed by the state after body camera footage from law enforcement

officers showed that the children “were not unattended, but they were left with their

father.” Mother points to this evidence on appeal to demonstrate that the juvenile court’s

findings of dependency and neglect were unfounded and not based on clear and

convincing evidence.

       {¶ 35} We find no merit to mother’s contention that the juvenile court’s

dependency and neglect findings were unsupported by sufficient evidence and against the

manifest weight of the evidence where the child endangering charges filed against her

were eventually dismissed. First, the record is not conclusive as to the basis for the

state’s decision to dismiss the child endangering charges. While mother testified that the

dismissal of the charges was due to police officers’ body camera footage depicting father



14.
accompanying the children at the time of the police officers’ arrival on the scene, such

footage does not lead to the inevitable conclusion that the children were accompanied by

father for the hours preceding the officers’ arrival while mother was inside the plasma

donation center. The police received a tip from an unidentified witness who reported that

the children were left unattended in the vehicle. The fact that father had returned to the

vehicle sometime between the point at which the children were observed by the tipster

and the arrival of the officers does not mean that father was with the children the entire

time mother was donating plasma.

       {¶ 36} Second, accepting as true mother’s contention that the children were

actually accompanied by father the entire time she was donating plasma, leaving the

children in the sole supervision of father provides its own basis for the juvenile court’s

finding of dependency and neglect in light of father’s history of domestic violence and

the existence of a civil protection order prohibiting father from being around mother. 3

       {¶ 37} As noted above, the juvenile court found that the children were dependent

based, in part, upon their lack of adequate parental care by reason of the mental or

physical condition of their parents. The decision to continue to place one’s child in the

presence of a domestic violence abuser is reflective of a mental condition negatively

impacting the ability to care for the child, and evidence of such decision-making is

supportive of a dependency finding under R.C. 2151.04(B). Id re Hurst, 3d Dist. Seneca



3
 Notably, the civil protection order is not contained in the record before us. Therefore,
we are unable to ascertain whether the order, in addition to precluding father’s contact
with mother, also bars father from having contact with the children.

15.
Nos. 13-03-27, 13-03-28, 2003-Ohio-5460, ¶ 12. Indeed, in In re L.R., 9th Dist. Lorain

Nos. 18CA011378, 18CA011385, 2019-Ohio-1152, the Ninth District found that a

juvenile court’s dependency finding under R.C. 2151.04(B) was not against the manifest

weight of the evidence where the mother continued to allow the children to be cared for

by their father even after a domestic violence civil protection order was issued against the

father. Id. at ¶ 33. Similarly, we have previously found that domestic violence between

parents is a relevant consideration in evaluating a parent’s mental and physical condition

under R.C. 2151.04(B). See In re Brittany W., 6th Dist. Lucas No. L-04-1202, 2005-

Ohio-3201, ¶ 37.

       {¶ 38} Given this authority, we find that mother’s insistence that the children were

left in the care of their father, and not unattended, is misguided. Importantly, mother’s

alleged abandonment of the children in the vehicle while she donated plasma was not the

sole basis for the determination that the children were dependent and neglected.

Mother’s refusal to disassociate with father, who has a history of domestic violence

involving mother, is an additional and independent basis for concluding that mother’s

mental condition prevented her from providing adequate parental care. Thus, whether the

children were left unattended as argued by LCCS, or accompanied by their father as

urged by mother, the evidence in the record clearly and convincingly establishes that the

children lacked adequate parental care by reason of the mental condition of their mother,

pursuant to R.C. 2151.04(B). Further, this evidence supports the court’s neglect finding

under R.C. 2151.03(A)(2) and 2151.011(B)(1). In re C.A. Children, supra, at ¶ 37.



16.
Therefore, the juvenile court’s dependency and neglect determination was supported by

sufficient evidence and was not against the manifest weight of the evidence.

       {¶ 39} Accordingly, mother’s first assignment of error is not well-taken.

                               B. Grant of Permanent Custody

       {¶ 40} In mother’s second assignment of error, she argues that the juvenile court’s

findings that (1) the children could not be placed with either parent within a reasonable

time or should not be placed with either parent under R.C. 2151.414(B)(1)(a) and (2)

permanent custody to LCCS was in the children’s best interests under R.C.

2151.414(D)(1) were not supported by clear and convincing evidence. In essence,

mother argues that the juvenile court erred in awarding permanent custody of the children

to LCCS.4

       {¶ 41} “A juvenile court’s determination in a permanent custody case will not be

reversed on appeal unless it is against the manifest weight of the evidence.” In re A.H.,

6th Dist. Lucas No. L-11-1057, 2011-Ohio-4857, ¶ 11, citing In re Andy-Jones, 10th

Dist. Franklin Nos. 03AP-1167, 03AP-1231, 2004-Ohio-3312, ¶ 28. In conducting a

review on manifest weight, the reviewing court “weighs the evidence and all reasonable

inferences, considers the credibility of the witnesses and determines whether in resolving

conflicts in the evidence, the [trier of fact] clearly lost its way and created such a manifest



4
  Mother frames her assignment of error in terms of the impact of the juvenile court’s
decision on both parents. However, the argument she advances in her brief is limited to
the propriety of the juvenile court’s decision as to her, not father. Since mother lacks
standing to raise the argument on behalf of father, and given father’s decision not to
appeal the juvenile court’s decision, we will limit our analysis to mother.

17.
miscarriage of justice that the [judgment] must be reversed and a new trial ordered.”

State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997); Eastley v. Volkman,

132 Ohio St.3d 328, 2012-Ohio-2179, 972 N.E.2d 517, ¶ 17.

       {¶ 42} As the trier of fact, the juvenile court is in the best position to weigh the

evidence and evaluate the testimony. In re Brown, 98 Ohio App.3d 337, 342, 648 N.E.2d

576 (3d Dist.1994). Thus, “[I]n determining whether the judgment below is manifestly

against the weight of the evidence, every reasonable intendment and every reasonable

presumption must be made in favor of the judgment and the finding of facts.” Eastley at

¶ 21, quoting Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St.3d 77, 80, fn. 3, 461

N.E.2d 1273 (1984).

       {¶ 43} “R.C. 2151.414 sets out specific findings a juvenile court must make before

granting an agency’s motion for permanent custody of a child.” In re A.M., Slip Opinion

No. 2020-Ohio-5102, ¶ 18. Relevant here, the juvenile court “must find by clear and

convincing evidence (1) that one or more of the conditions in R.C. 2151.414(B)(1)(a)

through (e) applies and (2) that a grant of permanent custody is in the child’s best

interest.” Id.

       {¶ 44} Here, the juvenile court concluded that permanent custody to LCCS was

warranted based on its finding that the children could not be placed with mother within a

reasonable time or should not be placed with mother under R.C. 2151.414(B)(1)(a),

which provides:




18.
              (B)(1) Except as provided in division (B)(2) of this section, the court

       may grant permanent custody of a child to a movant if the court determines

       at the hearing held pursuant to division (A) of this section, by clear and

       convincing evidence, that it is in the best interest of the child to grant

       permanent custody of the child to the agency that filed the motion for

       permanent custody and that any of the following apply:

              (a) The child is not abandoned or orphaned, has not been in the

       temporary custody of one or more public children services agencies or

       private child placing agencies for twelve or more months of a consecutive

       twenty-two-month period, or has not been in the temporary custody of one

       or more public children services agencies or private child placing agencies

       for twelve or more months of a consecutive twenty-two-month period if, as

       described in division (D)(1) of section 2151.413 of the Revised Code, the

       child was previously in the temporary custody of an equivalent agency in

       another state, and the child cannot be placed with either of the child’s

       parents within a reasonable time or should not be placed with the child’s

       parents.

       {¶ 45} Concerning the determination as to whether a child cannot be placed with

either of the child’s parents within a reasonable time or should not be placed with the

child’s parents, R.C. 2151.414(E) provides, in relevant part:




19.
              If the court determines, by clear and convincing evidence, at a

       hearing held pursuant to division (A) of this section or for the purposes of

       division (A)(4) of section 2151.353 of the Revised Code that one or more

       of the following exist as to each of the child’s parents, the court shall enter

       a finding that the child cannot be placed with either parent within a

       reasonable time or should not be placed with either parent:

              ***

              (11) The parent has had parental rights involuntarily terminated with

       respect to a sibling of the child pursuant to this section or section 2151.353

       or 2151.415 of the Revised Code, or under an existing or former law of this

       state, any other state, or the United States that is substantially equivalent to

       those sections, and the parent has failed to provide clear and convincing

       evidence to prove that, notwithstanding the prior termination, the parent can

       provide a legally secure permanent placement and adequate care for the

       health, welfare, and safety of the child.

       {¶ 46} In the case sub judice, the juvenile court found R.C. 2151.414(E)(11) was

applicable in this case.

       {¶ 47} LCCS introduced testimony establishing that mother previously had her

parental rights involuntarily terminated with respect to two of the children’s older

siblings, and LCCS’s witness, including the children’s guardian ad litem, testified that




20.
mother could not provide a legally secure permanent placement for the children under

R.C. 2151.414(E)(11). The juvenile court agreed.

       {¶ 48} Mother does not dispute that she has previously had her parental rights

terminated with respect to the children’s older siblings. Therefore, under R.C.

2151.414(E)(11), the burden shifted to mother to provide clear and convincing evidence

to prove that she could provide the children with a legally secure permanent placement

and adequately care for their health, welfare, and safety.

       {¶ 49} The evidence contained in the record demonstrates that mother has refused

to disassociate herself from father, despite repeated incidents of domestic violence and a

civil protection order that forbids the two from seeing one another. This evidence

demonstrates that mother is incapable of providing the children with a secure permanent

placement, and mother has failed to meet her burden to prove otherwise. Thus, in light of

the record before us, we do not find that the juvenile court lost its way in making its

finding under R.C. 2151.414(E)(11). Having made that findings, the juvenile court was

required to conclude that the children cannot be placed with mother within a reasonable

time or should not be placed with mother under R.C. 2151.414(B)(1)(a). See R.C.

2151.414(E).

       {¶ 50} In addition to its determination that the children could not be placed with

mother within a reasonable time or should not be placed with mother, the juvenile court

also found that an award of permanent custody to LCCS was in the children’s best

interests under R.C. 2151.414(D)(1), which provides, in relevant part:



21.
              (D)(1) In determining the best interest of a child at a hearing held

       pursuant to division (A) of this section or for the purposes of division

       (A)(4) or (5) of section 2151.353 or division (C) of section 2151.415 of the

       Revised Code, the court shall consider all relevant factors, including, but

       not limited to, the following:

              (a) The interaction and interrelationship of the child with the child’s

       parents, siblings, relatives, foster caregivers and out-of-home providers, and

       any other person who may significantly affect the child;

              ***

              (d) The child’s need for a legally secure permanent placement and

       whether that type of placement can be achieved without a grant of

       permanent custody to the agency;

              (e) Whether any of the factors in divisions (E)(7) to (11) of this

       section apply in relation to the parents and child.

       {¶ 51} In considering the child’s best interest, the juvenile court is not required to

discuss each of the factors under R.C. 2151.414(D)(1)(a) through (e), and the factors

outlined therein are not exhaustive. In re A.M., supra, Slip Opinion No. 2020-Ohio-5102,

at ¶ 31. Indeed, “[c]onsideration is all the statute requires.” Id.

       {¶ 52} The juvenile court expressly indicated its consideration of the children’s

best interests under R.C. 2151.414(D)(1) in its judgment entry. In support of its best

interests determination, the juvenile court found that the children “deserve a legally safe,



22.
secure and permanent environment. A permanent placement at this time cannot happen

without LCCS being granted permanent custody of the children.” This finding is

supported by the evidence we reviewed above concerning the prevalence of domestic

violence in mother’s home and mother’s failure to disassociate herself from father.

Further, the juvenile court’s determination that R.C. 2151.414(E)(11) is applicable in this

case supports its best interest determination under R.C. 2151.414(D)(1)(e). Moreover,

LCCS’s witnesses, including the children’s guardian ad litem, each testified that the

children are doing well in foster care, a fact that is relevant to the best interest

determination under R.C. 2151.414(D)(1)(a).

       {¶ 53} Given the evidence introduced by LCCS in the trial below, we find that

clear and convincing evidence supports the juvenile court’s determination that an award

of permanent custody to LCCS was in the children’s best interests under R.C.

2151.414(D)(1). Having already concluded that the juvenile court did not lose its way in

finding that the children cannot be placed with mother within a reasonable time or should

not be placed with mother under R.C. 2151.414(B)(1)(a), we find that the juvenile court’s

award of permanent custody to LCCS in this case was not against the manifest weight of

the evidence.

       {¶ 54} Accordingly, mother’s second assignment of error is not well-taken.




23.
                             C. Denial of Legal Custody to S.L.

       {¶ 55} In mother’s third assignment of error, she contends that the juvenile court

erred in denying her request for an award of legal custody of the children to S.L. In

response, LCCS contends that mother does not have standing to raise this argument.

       {¶ 56} In In re A.B., 6th Dist. Lucas Nos. L-12-1069, L-12-1081, 2012-Ohio-

4632, we examined, and rejected, an argument similar to mother’s argument in this case.

There, we found that the appellant lacked standing to challenge the juvenile court’s denial

of legal custody to a maternal grandmother. In so doing, we approvingly quoted the

following language from a decision of the Ninth District,

              This Court has held that a parent has standing to challenge the trial

       court’s failure to grant a motion for legal custody filed by a non-parent

       because the court’s denial of that motion led to a grant of permanent

       custody to the children services agency, which impacted the residual rights

       of the parent. The parent has standing to challenge only how the court’s

       decision impacted the parent’s rights, however, not the rights of the third

       party. In other words, Mother has no standing to assert that the court

       abused its discretion by failing to grant her friend legal custody of J.J. Her

       challenge is limited to whether the court’s decision to terminate her parental

       rights was proper. (Citations omitted.)

In re J.J., 9th Dist. Summit No. 21226, 2002-Ohio-7330, ¶ 36.




24.
       {¶ 57} After quoting the foregoing language in In re A.B., we observed that

“appellants make no new legal argument that the juvenile court’s permanent custody

decision was erroneous,” and we therefore rejected appellants’ argument. In re A.B. at ¶

30. Similarly, mother does not advance any argument as to how the juvenile court’s

refusal to grant legal custody of the children to S.L. rendered the juvenile court’s

permanent custody decision erroneous. Moreover, we find that the juvenile court’s

reluctance to grant legal custody of the children to S.L. understandable in light of the lack

of any prior interaction between S.L. and the children. Indeed, S.L. acknowledged during

her testimony that she has never even met the children, and has only seen them via video

conferencing.

       {¶ 58} In light of the foregoing, we find that the juvenile court did not err in

denying mother’s request for an award of legal custody to S.L. Accordingly, appellant’s

third assignment of error is not well-taken.

                                        III.    Conclusion

       {¶ 59} For the foregoing reasons, the judgment of the Lucas County Court of

Common Pleas, Juvenile Division, is affirmed. Mother is ordered to pay the costs of this

appeal pursuant to App.R. 24.

                                                                         Judgment affirmed.




25.
                                                                        In re W.M., B.M.
                                                                      C.A. No. L-22-1016




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See, also, 6th Dist.Loc.App.R. 4.




 Thomas J. Osowik, J.
                                                                 JUDGE

 Christine E.Mayle, J.
                                                                 JUDGE

 Gene A. Zmuda, J.
 CONCUR                                                          JUDGE




       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




26.